DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
The status of the 04/08/2021 claims, is as follows: Claims 1-2, 13, and 19-20 have been amended; Claim 15 has been canceled; and Claims 1-14, and 16-21 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 13:
The limitation "a single output of the first or second multi-mode power output circuit" in line 6 renders the claim indefinite because it is unclear if each of the first and second multi-mode power output circuit has a respective single output, or both of the first and second multi-mode power output circuit share a single output. 
For substantive examination, it is presumed that earlier is true, which each of the first and second multi-mode power output circuit has a respective single output, as depicted in fig. 2 of the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeson et al (US 8969762 B2, previously cited)
Regarding Claim 13, Beeson teaches a welding-type power supply (system 10; figs. 1-4), comprising:
a welding-type power source (AC generator 62) connected to a first multi-mode power output circuit (welding circuit 82) and to a second multi-mode power output circuit charging circuit 80) (col. 3, lines 49-54; fig. 3), wherein each multi-mode power output circuit (each welding circuit 82, charging circuit 80 is the multi-mode circuit at least between on and off modes) is configured to condition power supplied by the welding-type power source (AC generator 62) to output power at a first power level (power output for welding gun) to power a welding-type torch (welding gun) or to output power at a second power level (power output for battery) to charge a battery (battery) from a single output (welding output 26, charging output 42) of the first or second multi-mode power output circuit (welding circuit 82, charging circuit 80) for multiple different loads (welding gun, battery) (it is noted the welding circuit 82 has a dedicated welding output 26 and the charging circuit 80 has a dedicated charging circuit 80) (col. 2, lines 60-64; fig. 1);  
-17-Attorney Docket No. 60979US01 (66706)a controller (microprocessor 88 of control circuit 66) having an input in electrical communication with the welding-type power source (AC generator 62) and each of the first and second multi-mode power output circuits (welding circuit 82, charging circuit 80) (col. 4, lines 30-40; fig. 2-3), the controller configured to:
identify whether a first load (a welding gun 34) at the first multi-mode power output circuit (welding circuit 82) corresponds to a welding mode or a battery mode (col. 3, 4 lines 23-45, 17-29 respectively; fig. 3) (it is understood that the controller automatically detects the desired mode of operation based on the load being connected to welding output 26);
identify whether a second load (battery 52) at the second multi-mode power output circuit (charging circuit 80) corresponds to the welding mode or the battery mode (col. 3, 4 lines 23-45, 17-29 respectively; fig. 3) (it is understood that the controller automatically detects the desired mode of operation based on the load being connected to the charging output 42); and
welding circuit 82) to condition the power supplied from the welding-type power source (AC generator 62) to output power at the first power level (power output for welding gun) based on a first current-voltage curve based on the identified one of the welding mode or the battery mode at the first multi-mode power output circuit (welding circuit 82) (col. 4, 3 lines 30-40, 23-45 respectively; fig. 2) (it is understood that if the welding device is connected to the first weld connector 28, the voltage and current curve corresponding to the welding device is outputted at the first weld connector 28); and
control the second multi-mode power output circuit (charging output 42) to condition the power supplied from the welding-type power source (AC generator 62) to output power at the second power level (power output for battery) based on a second current-voltage curve based on the identified one of the welding mode or the battery mode at the second multi-mode power output circuit (col. 4, 3 lines 30-40, 23-45 respectively; fig. 2) (it is understood that if the battery is connected to the charging output 42, the voltage and current curve corresponding to the battery is outputted at the charging output 42). 
[AltContent: textbox (Prior Art
Beeson (US 8969762 B2))]
    PNG
    media_image1.png
    398
    604
    media_image1.png
    Greyscale




Regarding Claim 14, Beeson discloses the welding-type power supply (system 10), wherein the first load (a welding gun 34) corresponds to the welding mode and the second load (a battery 52) corresponds to the battery charging mode (fig. 1). 

Regarding Claim 16, Beeson discloses the welding-type power supply (system 10), the controller (microprocessor 88 of control circuit 66) further configured to control both of the first and second multi-mode power output circuits (welding circuit 82, charging circuit 80 respectively) based on a first current-voltage curve (welding voltage and current) in the welding mode (col. 4, lines 30-40; fig. 3) (it is understood that when the welding mode is determined, the control circuit 66 directs the welding power to output at the welding output 26, not at the charging output 42 of the power supply 12, based on the welding voltage and current in accordance with the welding mode) 

Regarding Claim 17, Beeson discloses the welding-type power supply (system 10), the controller (microprocessor 88 of control circuit 66) further configured to control both of the first and second multi-mode power output circuits (welding circuit 82, charging circuit 80 respectively) based on a second current-voltage curve (voltage and current) in a battery charge mode (col. 4, lines 30-40; fig. 3) (it is understood that when the battery charging mode is determined, the control circuit 66 directs the charging power to output at the charging output 42, not at the welding output 26 of the power supply 12, based on the charging voltage and current in accordance with the battery charging mode). 

Regarding Claim 18, Beeson discloses the welding-type power supply (system 10), further comprising a third multi-mode power output circuit (second weld connector 30) connected the welding-type power source (AC generator 62) and connected to the controller (microprocessor 88 of control circuit 66) (col. 3, lines 22-45; figs. 1-3), the controller configured to:
identify whether a third load (a welding gun 34/a battery 52) at the third multi-mode power output circuit corresponds to a welding mode or a battery mode (col. 5, lines 36-52; fig. 4) (it is understood that the controller automatically detects the desired mode of operation based on the load being connected the outputs of the power supply 42); and
control the third multi-mode power output circuit (second weld connector 30) to condition the power from the welding-type power source (AC generator 62) based on the identified one of the welding mode or the battery mode (column 3, 4, 4, lines 64-67, 1-3, 30-40 respectively; fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of DeCoster (US 6103994, previously cited)
Regarding Claim 1, Beeson discloses a welding-type power supply (intelligent or smart welding/charging system 10, hereinafter system 10), comprising:
a welding-type power source (AC grid 60, AC generator 62, other power source 64) connected to a multi-mode power output circuit (control circuit 66)  (col. 3, lines 49-54; figs. 1-3), wherein the multi-mode power output circuit (control circuit 66) is configured to receive power from the welding-type power source (AC grid 60, AC generator 62, other power source 64) and convert the power into a first and a second power output level (power output for welding gun or battery) via a single output (single set of connectors) for multiple different loads (battery, welder) (col. 3, lines 35-45) (it is understood, for example, the welding connector 28 of the welding outputs 26 may be used as the common set of connector for both battery and welder. The system 10 supplies appropriate power to the welding connector 28 according to the connected load); and
a controller (microprocessor 88 of control circuit 66) to receive an input (inputs 84, 86) from the welding-type power source (power source 60/62/64) and output a control signal (outputs) to the multi-mode power output circuit (control circuit 66) (col. 4, lines 30-40; fig 1-3), the controller (control circuit 66) configured to:
identify whether the load (a welding gun 34 or a battery 52) at the multi-mode power output circuit (control circuit 66) corresponds to a welding mode or a battery charging mode (col. 5, 3 lines 36-52, 38-45 respectively; fig. 4) (it is noted that the welding system 10 automatically detects load connected to the single set of connectors and adjusts power level according to detected load); and
control the multi-mode power output circuit (control circuit 66) to condition the power supplied from the welding-type power source (power source 60, 62,64) to the single output (single set of connectors) for the multiple different loads (welding gun 34 or battery 52) based on the identified one of the welding mode or the battery charging mode (col. 3, 4, 3, lines 64-67, 1-3, 37-45 respectively; fig. 2). 
Beeson does not disclose:
transmit a test signal to a load connected to the multi-mode power output circuit via one or more ports;
identify whether the load at the multi-mode power output circuit corresponds to a welding mode or a battery charging mode based on the test signal.
However, DeCoster discloses a welding-type power supply (welding device 10), wherein a controller (control circuit 16) is configured to:
transmit a test signal (remote device signal) to a load (remote devices 29) connected to the multi-mode power output circuit (remote control circuit 28) (col. 8, 4, lines 12-28, 45-52 respectively; fig. 1) via one or more ports (remote connector 36);
identify the type of load (remote devices 29) at the multi-mode power output circuit (remote control circuit 28) based on the test signal (remote device signal) (col. 8, lines 12-28).
[AltContent: textbox (Prior Art
DeCoster (US 6103994))]
    PNG
    media_image2.png
    492
    669
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s controller to transmit the test signal to the load connected to the multi-mode power output circuit via one or more ports as taught by DeCoster, in order to identify the type of load connected at the multi-mode power output circuit, i.e. whether the welding torch or the rechargeable battery such that the welding power supply is conditioned to supply power according to the determined load. 

 Regarding Claim 2, Beeson discloses the welding-type power supply (system 10), wherein the controller (microprocessor 88 of control circuit 66) further configured to control the multi-mode power output circuit (control circuit 66)  to output the first power output level (power output for welding gun) based on a first current-voltage curve (welding voltage and current) in the welding mode and control the multi-mode power output circuit (welding output 26/charging output 42) to output the second power output level (power output for battery) based on a second current- voltage curve (charging voltage and current) in the battery charging mode (col. 4, lines 17-40; figs. 2-3), the first current-voltage curve (welding voltage and current) being different than the second current-voltage curve (charging voltage and current) (col. 4, lines 17-40; figs. 2-3)

Regarding Claim 3, Beeson discloses the welding-type power supply (system 10), wherein the controller (microprocessor 88 of control circuit 66) further configured to:
transmit the test signal (sensed data) to the load (battery 52) in the battery charging mode (col. 8, 7, 5 lines 41-53, 47-53, 1-7 respectively; figs. 4-5);
monitor a feedback signal (feedback) in response to the test signal (sensed data) (col. 8, lines 58-64; fig. 3); and
determine a sub-mode (phase) based on a parameter of the feedback signal (feedback) (col. 8, 5, lines 45-54, 1-7 respectively)-15-Attorney Docket No. 60979US01 (66706) (it is noted that based on the parameter of the feedback signal from the battery 52 i.e. the current and temperature of the battery 52, the control circuit 66 determines the sub-mode i.e. charging the battery 52 with a rush of current (first phase), small amount of current (second phase) and no current (third phase)).  

Regarding Claim 4, Beeson discloses the welding-type power supply (system 10), the controller (microprocessor 88 of control circuit 66) further configured to control the multi-mode power output circuit (control circuit 66) in the battery charging mode based on the determined sub-mode (phase) (col. 8, lines 39-50; figs.4-5 of Beeson), the sub-mode is a fast charging mode (initial current, such as 10 amps).

Regarding Claim 5, Beeson discloses the welding-type power supply (system 10), wherein the feedback signal (feedback) includes a battery parameter comprising the current (col. 8, lines 24-28).

Regarding Claim 6, Beeson discloses the welding-type power supply (system 10), wherein the controller (microprocessor 88 of control circuit 66) is further configured to:
provide battery power (charging current) to the load (battery 52) based on the determined sub-mode (phase) (col. 8, 5, lines 45-53, lines 1-10; fig. 3-5) (it is noted the controller controls the output voltage and current at the charging output 42 based on the feedback of the battery 52 i.e. sensed data such as battery type, charging level etc.),
monitor the feedback signal (sensed data) (col. 8, 5, lines 54-64, 1-10 respectively) ; and
determine a change in the sub-mode (phase) based on a parameter of the feedback signal (col. 8, lines 24-28, 64-67, column 9, lines 1, 13-15, 23-27 of Beeson).
DeCoster discloses the controller (control circuit 16) is configured to:
periodically transmit the test signal (remote device signal sent by control circuit 16) to the load (remote devices 29); 
monitor the feedback signal (remote device signal returned to control circuit 16) in response to the test signal (remote device signal) (col. 8, 4, lines 12-28, 45-52 respectively; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s controller to 

Regarding Claim 7, Beeson discloses the welding-type power supply (system 10), wherein the multi-mode power output circuit (control circuit 66) comprises a switching regulator to convert a power output from the welding-type power source (power source 60, 62, 64) to a welding-type power (col. 2, 4 lines 54-56, 37-40 respectively; fig. 1).-16-Attorney Docket No. 60979US01 (66706) 

Regarding Claim 8, Beeson discloses the welding-type power supply (system 10), comprising at least one switch (mode selection dial 20) connected to the controller (microprocessor 88 of control circuit 66) to select one of the mode (col. 5, lines 40-48; fig. 1) and a level of power output of the welding-type power supply (system 10) (col. 5, 6 lines 53-57, 1-7 respectively).

Regarding Claim 9, Beeson discloses the welding-type power supply (system 10), comprising a user interface (control panel 16) providing a list of options for operation of the power supply (system 10) (col. 2, lines 27-33; fig. 1), the list including the welding mode (welding mode), the battery charging mode (charge/jump mode) (col. 5, lines 40-48) and a level of power output of the welding-type power supply (col. 5, 6 lines 53-57, 1-7 respectively). 

Regarding Claim 10, Beeson discloses the welding-type power supply (system 10), wherein the welding-type power source (power source 60, 62, 64) is an engine-driven electric generator (col. 3, lines 51-53; fig. 2). 

Regarding Claim 12, Beeson discloses the welding-type power supply (system 10), wherein the welding-type power source (power source 60, 62, 64) provides welding-type power to a welding-type torch (col. 2, 4 lines 54-56, 37-40 respectively; fig. 1). 
 
Regarding Claim 19, Beeson discloses a method of operating a welding-type power supply (system 10), comprising:
connecting a load (welding torch 34) to a single output of a multi-mode power output circuit (single set of connectors of control circuit 66 i.e. welding connector 28) configured to convert the power into a first and a second power output level (power output for welding or battery) via, the single output (single set of connectors) configured to deliver power for multiple different loads (battery or welder) to one or more ports (welding connector 28) configured to connect to a welding-type torch (col. 4, 3 lines 16-29, 23-45 respectively; fig. 3) (it is noted the common circuity is utilized to regulate power to charging output and welding output. It is also that a single set of connectors is utilized for both welding and charging); 
identifying whether (the load battery or welder) at the multi-mode power output circuit (control circuit 66) corresponds to a welding mode or a battery mode (col. 3, lines 40-45); and
AC generator 62) as the first or second power output level (power output for welding or battery) based on the identified one of the welding mode or the battery charging mode (col. 3, lines 40-45).
Beeson does not disclose:
the controller configured to:
transmit a test signal to the load at the multi-mode power output circuit;
However, DeCoster discloses a welding-type power supply (welding device 10), wherein a controller (control circuit 16) is configured to:
transmit a test signal (remote device signal) to the load (remote devices 29) at the multi-mode power output circuit (remote control circuit 28) (col. 8, 4, lines 12-28, 45-52 respectively; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s controller to transmit the test signal to the load at the multi-mode power output circuit as taught by DeCoster, in order to identify the type of load connected at the multi-mode power output circuit, i.e. whether the welding torch or the rechargeable battery such that the welding power supply is conditioned to supply power according to the determined load. 

Regarding Claim 20, Beeson discloses the method of operating a welding-type power supply (system 10), further comprising:
controlling the multi-mode power output circuit (control circuit 66) to output the first power output level (power output for welding) based on a first current-voltage curve (welding voltage and current) in the welding mode (col. 4, lines 30-40; fig. 3) (it is understood that the welding voltage and current representing the welding mode is provided by the AC generator 62 at the welding output 26 of the power supply 12 via a welding circuit 82); and
controlling the multi-mode power output circuit (control circuit 66) to output the second power output level (power output for battery) based on a second current-voltage curve (charging voltage and current) in the battery charging mode (col. 4, lines 30-40; fig. 3) (it is understood that the charging voltage and current representing the charging mode is provided by the AC generator 62 at the charging output of the power supply 12 via a charging circuit 80), the first current-voltage curve (welding voltage and current) being different than the second current-voltage curve (charging voltage and current) (col. 4, lines 30-34). 

Regarding Claim 21, Beeson discloses the welding-type power supply (system 10), wherein the multi-mode power output circuit (control circuit 66) is configured to connect to a welding-type torch (welding torch 34) (col. 2, lines 34-38; fig. 1). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson and DeCoster, in further view of Albrecht (US 8569652 B2)
Regarding Claim 11, Beeson discloses the welding-type power supply (system 10), wherein the welding-type power source (AC generator 62) is connected to the multi-mode power output circuit (control circuit 66). 
Beeson does not disclose a bus connected to the welding-type power source, the energy storage device, and the multi-mode power output circuit. 
However, Albrecht discloses a bus connected to the welding-type power source (generator 18), the energy storage device (charger 20), and the multi-mode power output circuit (converter 24) (col. 3, lines 47-50, 60-64; fig. 1). 
[AltContent: textbox (Prior Art
Albrecht (US 8569652 B2))]
    PNG
    media_image3.png
    310
    637
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s power supply to include the bus connected to the welding-type power source and the energy storage device, and the multi-mode power output circuit as taught by Albrecht, in order to ensure the voltage and current at the output of the power supply are efficiently met and also allow for the AC generator to be small while maintaining the ability of handle large load (col. 4, lines 24-32). 
10
Response to Arguments
Applicant’s arguments in the Remarks filed on 04/08/2021 have been fully considered but are not found persuasive because: 
Applicant’s Arguments: with regard to claim 13 (similarly applying to claims 1 and 19), on p. 8-9 of the Remarks “It is respectfully submitted that Beeson fails to disclose or suggests the power supply of amended claim 13. In particular, Beeson requires two circuits to condition power: circuit 80 for charging a battery; and circuit 82 for welding. See, e.g., Beeson, col. 4, lines 30-58; FIG. 3. The Office Action acknowledges the limitations of Beeson, stating: As stated by the Applicant, Beeson discloses that "a single set of connectors may be provided for both charging and welding" col. 3, lines 38-45. In other words, the charging output 42 and the welding output 26 in Fig. 3 are connected to the single set of connectors i.e. a weld connector 28, to which a load (battery or welding torch) is connected. In this configuration, each of charging output 42 and the welding output 26 conditions power to power up either welding torch or a battery, which is connected to the single output (single set of connectors). There will be no combining between circuit 80 and circuit 82 as suggested by the Applicant. Beeson col. 3, lines 38-45 discloses that outputs of circuit 80 and circuit 82 are connected to the single set of connectors i.e. weld connector 28, which is connected to either battery or welding torch. Office Action at 18; emphasis added. See also Office Action at 3 and 4.
As stated in the Office Action, Beeson describes in one example that a "single set of
connectors" could be "provided for both charging and welding." However, contrary to amended
claim 13, Beeson requires dedicated circuits for charging (circuit 80) and welding (circuit 82). As
described in Beeson: As depicted, the charging circuit 80 and the welding circuit 82 are provided as two separate circuits that provide independent outputs. For example, in a charging configuration, the charging circuit 80 may receive AC power via an input 84 and output a charge voltage and current via the charging outputs 42. Similarly, when the system 10 is configured for welding, the welding circuit 82 may condition the AC power received at the input 84 to output a welding voltage and current on the welding outputs 26. Beeson at 4:31-40.
Accordingly, Beeson reqmres dedicated circuits to output different power levels for charging or welding. This stands in direct contrast to the multi-mode power output circuits of amended claim 13, which recites "each multi-mode power output circuit is configured to condition power supplied by the welding-type power source to output power at a first power level to power a welding-type torch or to output power at a second power level to charge a battery from a single output of the first or second multi-mode power output circuit for multiple different loads."
Accordingly, it is respectfully submitted that the Office Action has failed to present a prima
facie case of anticipation with respect to amended claim 13. Therefore, claim 13 is patentable over
the cited references, and withdrawal of the rejections of claim 13 and all claims depending therefrom is respectfully requested.”
Examiner’s responses:
With respect to claim 13, Applicant’s arguments are respectfully not found persuasive. First, it is noted the limitation "a single output of the first or second multi-mode power output circuit" in line 6 of claim 13 is unclear if each of the first and second multi-mode power output circuit has a respective single output, or both of the first and second multi-mode power output circuit share a single output. For substantive examination, it is presumed that earlier is true, wherein each of the first and second multi-mode power output circuit has a respective single output, as depicted in fig. 2 of the instant application. It is further respectfully noted the limitation “each multi-mode power output circuit is configured to output power… to a welding-type torch or to output power to charge a battery” (emphasis added), where “or” can be construed that either one of welding-type torch or battery has to be met. For this reason, Beeson has (2) dedicated circuits: charging circuit 80 (associated charging output 42) and welding circuit 82 (associated welding output 26). The charging circuit 80 outputs charging power to the associated charging output 42 for charging the battery. The welding circuit 82 outputs welding power to the associated welding output 26 to provide power for welding torch (col. 4, 3 lines 17-29, 35-45 respectively; figs. 2-3). Therefore, each of charging circuit 80 and welding circuit 82 is configured to output power to the welding torch or battery, essentially recited in claim 13. It is further 
With respect to claim 1 (similarly applying to claim 19), Beeson discloses a multi-mode power output circuit (control circuit 66) that includes a common circuitry to regulate power to the charging output 42 and the welding output 26 (col. 4, lines 17-29; fig. 2). Beeson further discloses a single set of connectors may be used for both charging and welding (col. 3, lines 38-39). In other words, Beeson discloses the common circuitry (control circuit 66) regulates power to a load connected to the single set of connectors based on the detected type of loads either battery or welding torch.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761